ORDER
The Disciplinary Review Board on December 20, 1996, having filed with the Court its decision concluding that LARRY PLUM-MER of SOMERSET, who was admitted to the bar of this State in 1983, should be reprimanded for violating RPC 1.1 (gross neglect), RPC 3.3 (false statement of material fact to a tribunal), and RPC 3.5(e) (conduct intended to disrupt a tribunal);
And the Disciplinary Review Board having further concluded that respondent should be subject to random drug testing for a period of three years;
And good cause appearing;
It is ORDERED that LARRY PLUMMER is hereby reprimanded; and it is further
ORDERED that LARRY PLUMMER shall submit to random drug testing for a period of three years and until further Order of *414the Court, the testing to be arranged and supervised by the Office of Attorney Ethics as it deems appropriate; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.